Citation Nr: 0631421	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  05-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right ankle tendonitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from May 28, 1985 to May 30 
2000.  Based on an unappealed June 2002 administrative 
determination by VA, he was barred from payment of VA 
benefits for any conditions that occurred or were aggravated 
for the period from May 21, 1993 to May 30, 2000 because of 
his conduct.  The VA held that the discharge for that period 
of veteran's military service was dishonorable, but his 
service from May 28, 1985 to May 1, 1993 was considered to 
have been under honorable conditions for VA purposes.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied entitlement to service 
connection for right ankle tendonitis, which claim arose from 
an incident that occurred in 1995. 

In November 2005, the veteran testified during a hearing 
before the undersigned held at the Board's central office in 
Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  
Upon review of the relevant documents of record, the Board is 
of the opinion that, in his notice of disagreement received 
in July 2004 and during his November 2005 hearing before the 
undersigned, the veteran has essentially requested to reopen 
the June 2002 VA determination as to the character of his 
service discharge for the period from May 21, 1993 to May 30, 
2000 as a bar to his receipt of VA benefits.  However, it 
appears that the RO has not had an opportunity to adjudicate 
that claim.  Absent adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  

The RO has not had an opportunity to act upon the pending 
petition to reopen the June 2002 VA administrative decision 
as to the character of discharge determination for the 
veteran's May 21, 1993 to May 30, 2000 period of military 
service.  The Board finds the issue of whether new and 
material evidence has been received to reopen that matter to 
be inextricably intertwined with the certified issue of 
entitlement to service connection for right ankle tendonitis 
(based upon an incident occurring in 1995).  That is, if the 
character of discharge matter were reopened and favorably 
adjudicated, entitlement to service connection for the right 
ankle condition would not be barred.  However, if the June 
2002 adverse administrative determination stands, the 
veteran's claim for an ankle condition would be barred.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation).

As such, the claim on appeal to the Board must be remanded 
for two principal reasons.  First, this matter must be 
remanded to obtain clarification as to an obvious conflict in 
the evidence of record.  According to an April 2000 
memorandum, the veteran's administrative discharge from the 
Commander, Fleet Air Mediterranean indicates that his DD 
Form-214 (Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge) - for the period 
from May 2, 1989 to May 30, 2000 - was to be prepared to 
reflect in Block 24 - Character of Discharge (Include 
Upgrades) "other than honorable" and, also, in Block 28 - 
Narrative reason for Separation "Misconduct".  The DD Form-
214 was issued in accordance therewith.  In April 13, 2002 
correspondence to VA, the Navy Department notified the VA 
that the member's discharge was UNDER OTHER THAN HONORABLE 
CONDITIONS and issued a summary of the appellant's offenses 
to the VA.

The Board observes that a DD Form-215 Correction to DD Form-
214 was also issued in April 2002, referencing a correction 
to the DD Form-214 of 00 May 30.  The DD Form-215 was dated 
April 6, 2002 and contains the following language "ADDENDUM, 
CONTINUOUS HONORABLE ACTIVE DUTY SERVICE FROM 89 MAY 02 UNTIL 
99 MAR 22 NO FURTHER ENTRIES."  However, the only item 
number referenced on this DD Form-215 is Item No. 18 that is 
the item designated for Remarks, thus leaving Item 24: 
Character of Service (including upgrades) in conflict and 
still reflecting that the veteran's discharge was under other 
than honorable conditions.  Clarification should be obtained 
to reconcile the aforementioned divergent references. 

Second, the case must be remanded to allow the RO to 
adjudicate the pending new and material evidence claim.  The 
fact that the new and material evidence claim is inextricably 
intertwined with the claim on appeal does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed to consider the veteran's service 
connection claim while there are outstanding matters that 
must be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
secure all service department paperwork 
relating to the issuance of the April 
6, 2002 DD Form-215 indicating that the 
veteran had continuous honorable active 
duty service from 89 May 02 until 99 
Mar 22.  These records should be 
associated with the claims file.  If 
there are no records, documentation 
used in making that determination 
should be included in the claims file.

The RO should also provide a copy of 
the DD Form-215 dated April 6, 2002 
along with a copy of the cover letter 
from the Navy Department dated April 
13, 2002 indicating that the 
veteran's discharge was under other 
than honorable conditions and request 
that the Navy Department clarify the 
exact nature of the veteran's 
discharge. 
      
2.	After undertaking any additional 
development deemed warranted, the RO 
should adjudicate the matter of whether 
new and material evidence has been 
received to reopen a June 2002 VA 
administrative determination as to the 
character of the appellant's discharge 
for the period from May 21, 1993 to May 
30, 2000 as a bar to the receipt of VA 
benefits.  Then, if, and only if, all 
procedural requirements, i.e. notice of 
disagreement, statement of the case and 
a substantive appeal, have been 
satisfied regarding that matter and/or 
any derivative claim, should the 
matter(s) be certified to the Board.  

3.	Thereafter, if appropriate, the RO 
should consider all of the evidence of 
record and re-adjudicate the 
appellant's claim for service 
connection for right ankle tendonitis 
(in light of its determination as to 
whether new and material evidence was 
received to reopen a June 2002 
determination as to the character of 
the appellant's discharge for the 
period from May 21, 1993 to May 30, 
2000 as a bar to the receipt of VA 
benefits).  If the benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case 
(SSOC) that includes citation to and 
discussion of any additional evidence 
and legal authority considered, as well 
as clear reasons and bases for all 
determinations.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (6).



